DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 07/30/2021.
Claims 2, 4, and 15 are cancelled. 
Claims 1, and 5-14 are amended. 
Claims 1, 3, and 5-14 are pending.
Claims 1, 3, and 5-14 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country. The priority date of 03/21/2016 for AU2016901059 cannot be recognized s Examiner is unable to find the contents of that application to verify priority. Therefore, the PCT date of 03/21/2017 was used to set priority. 

Response to Arguments
Applicant's arguments filed 07/30/2021 have been fully considered but they are not persuasive. 
101
Applicant argues “we submit that the generated script template, and the scripts and process instances derived therefrom provide an improvement to the functioning of the computer performing the method and effect an improvement in the technical field of distributed ledger technology …The generation of the script template enables the generation of a diverse range of scripts based on the process specification, that can be rapidly deployed on the blockchain with minimal computing overhead, by customising the parameters of the script template.”  What Applicant has described is not an improvement to computing functions or a technical field, Applicant has described a possible improvement to a process. 
The generated template is according to the specification (¶ 72, 74, 99, 135, 136), is a generic pattern, to be filed out with contract terms/parameters. This is not a technological improvement, it is a process improvement to have a generic form that provides the possible opportunity for a diverse range of contract terms. It is unclear the connection between diverse scripts and rapid deployment in a blockchain as the diversity or number of scripts does not affect how fast a blockchain deploys a contract.  “It is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG,
112
Due to Applicant’s amendments, the prior 112(b) rejections are withdrawn.
102
Applicant argues that Batra does not address the “script template”. Examiner respectfully disagrees. 
First According to the disclosure (¶ 99), “The translator then generates two script templates, a mediator factory 430 or a monitor factory 440. A factory 430, 440 in this case is a generic pattern of script template. A generic pattern is a general reusable solution to a commonly occurring problem or scenario. A generic pattern of mediator and monitor allows for new instances of either the monitor or mediator without having to retranslate the process specification 190 again. This means that the process logic will be encapsulated in the script template 162 but it will not contain the actual parameters that would be required to instantiate the process instance 170.” Applicant’s limitations are broader than Applicant’s claims and arguments. The current limitation broadly defines the script template as “wherein the script template comprises process logic of the process specification configured to be executed on the blockchain“. 
Batra discloses 
Beyond that, Batra’s smart contract code (¶ 28, 29, 34) is described with more specificity for its smart contract code. The code contains a structure, it is event driven with process triggers that are executed on the blockchain. Batra provides an example of a specific parameter “(e.g., an exporter dispatching goods)” that may be part of the code, but does not state that every code has this parameter, meaning the structure of the code can contain different added parameters that are put into the code, similar to the script template. Even with Applicant’s argument, the claim limitations do not currently contain or reflect Applicant’s argument for the script template. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, and 5-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. As described below, the claim(s) are/is directed to abstract idea(s), but there are no additional elements of the claim(s) that add sufficiently more to the abstract idea(s) to be permissible under 35 U.S.C. 101.

Subject Matter Eligibility Standard

The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes
Analysis
In the instant case, claim 1 is directed to a method and claim 14 is directed to an article of manufacture.

101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “determining one or more tasks to be executed …determining one or more triggers to provide … and generating the script template ….” The claim recites an abstract idea that is directed towards certain methods of organizing human activity, in this case, the commercial and legal interactions, specifically, determining terms and conditions and generating a contract template.

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does not currently recite any additional elements or combination of additional elements that integrate the judicial exception into a practical application. All limitations presented in Applicants claim are accounted for and applied within the abstract idea. The use of a distributed ledger or blockchain does not preclude the claim from reciting an abstract idea as the blockchain recites functions of a generic computer component, such as combining terms and conditions. Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of combining terms and conditions to generate a contract as performed by a generic computer. The 
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 4, and 5-13 are also rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation "the execution status". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 5-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batra et al. (2018/0137465) (Batra).

Claim Interpretation - According to the disclosure (¶ 67), “In the literature, the term ‘smart contract’ is used interchangeably to refer to both the code that is used to execute a smart contract and the actual executing or executed smart contract. For clarity, in this disclosure the term ‘process instance’ refers to the execution, and services provided by the smart contract. The term ‘script’ refers to the smart contract code that can be executed as a process instance. ”
Batra- Policies can be stored on the blockchain and/or in a separated database. Policies and a policy manager can be part of the contract specification. The policy specification may include trust information which contains maps of sensors as they relate to the product shipment and parties having certain trust levels. threshold trust levels can be set which are based on a particular <event, state>, for example, a freight shipping customer may have a trust level that is not high enough for the contractual terms, or may degrade an overall trust level by a certain amount. (¶ 27)

determining one or more triggers to provide the process instance with information of one or more tasks to be executed off-chain corresponding to one or more steps in the process specification (¶ 27-31, 46); and 
Batra- Such an example can involve goods being exported from one party to another, and the financial transaction being mediated by the buyer's and seller's 

generating the script template based on the one or more tasks and the one or more triggers,  (¶ 28, 29, 34).  
Batra- In this scenario, a smart contract would be created and encoded to include an importer which may apply for and obtain a letter of credit from a bank and present it as a promise of future payment to an exporter. The exporter can then prepare the shipment and dispatch it through a well-known carrier which may also be required by the contract terms…. The smart contract code may have a workflow encoded into its structure similar to that depicted FIG. 3. The code is compiled and deployed onto the blockchain nodes,  (¶ 28, 29)

wherein the script template comprises process logic of the process specification configured to be executed on the blockchain (¶ 28, 29, 34).  
Claim Interpretation - According to the disclosure (¶ 67, 72, 74, 90), “In the literature, the term ‘smart contract’ is used interchangeably to refer to both the code that is used to execute a smart contract and the actual executing or executed smart contract. … The term ‘script’ refers to the smart contract code 
Batra- The smart contract code may have a workflow encoded into its structure similar to that depicted FIG. 3. The code is compiled and deployed onto the blockchain nodes,… The code is compiled and deployed onto the blockchain nodes, which are distributed and are under the control of the various parties described in FIG. 2, such as the importer, exporter, banks, shippers, and other authorities. The code is event-driven, in that when a party performs a certain action (e.g., an exporter dispatching goods), the blockchain nodes execute the code…  for example, in parallel and update a shared ledger state through consensus procedures in the blockchain.  (¶ 28, 29)
Regarding claim 3, Batra discloses wherein the method further comprises receiving the process specification and wherein the process specification contains the one or more steps (¶ 29-36).  
Regarding claim 5, Batra discloses wherein the process instance comprises a state of execution, and wherein the method further comprises the process instance storing the state of execution on the blockchain (¶ 30-33).  
Regarding claim 6, Batra discloses wherein the process instance determines one or more triggers to be called based on the state of execution (¶ 24, 30-33).  
Regarding claim 7, Batra discloses wherein one or more triggers are configured to call an external interface of a party involved in the process instance (¶ 29, 30).  
Regarding claim 8, Batra discloses comprising distributing the one or more triggers to one or more nodes in a peer-to-peer network supporting the blockchain (¶ 29-33).  
Regarding claim 9, Batra discloses wherein determining the one or more triggers includes any one or more of: determining one or more sources of information to complete each task; determining type of information to complete each task; determining an exit function for each task; determining one or more data stores for storing data that is external to the blockchain; and determining a key-sharing arrangement between one or more parties to a process in the process specification (Fig 2; ¶ 21-28, 32, 33, 45).  
Regarding claim 10, Batra discloses further comprising any one or more of: reporting activity information to a mediator, wherein the process instance is the mediator; polling the execution status of the process instance; determining an external interface function to execute; updating a process state of the process instance in the blockchain; receiving, by the one or more triggers, information for each task in the process instance; triggering a next task in the process instance based on the information received; and determining a range of total cost of executing the process instance on the blockchain (¶ 22, 24, 28-35).  
Regarding claim 11, Batra discloses wherein the process instance is a monitor and wherein the monitor listens to the transactions and stores a state of execution (¶ 21, 23, 25-28, 31-33).  
Regarding claim 12, Batra discloses wherein the process instance is a mediator and wherein the mediator performs process logic such that the mediator acts as an intermediary between process logic of parties to the process instance (¶ 27-35).  
Regarding claim 13, Batra discloses wherein a trigger of the one or more triggers initiates the process instance by executing the script on the blockchain (¶ 32, 34, 36; claim 6, 13).  
Regarding claim 14, Batra discloses Machine readable media other than a transitory signal, the machine readable media configured to store instructions for generating a script template for execution as a process instance on a blockchain based on a process specification according to claim 1 (¶ 40, 41).
Claim Interpretation – For the purpose of claim interpretation “other than a transitory signal” will be understood to mean, a non-transitory machine readable media. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yago, (US 20150206106) teaches creating a smart contract with terms and triggering events.
Sheng (EP 3323080 B1) anticipates the application. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ILSE I IMMANUEL/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685